—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered April 14, 1992, convicting him of burglary in the second degree, petit larceny, criminal possession of stolen property in the fifth degree, criminal mischief in the fourth degree, and criminal trespass in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At the Sandoval hearing, the prosecutor sought to introduce evidence of prior convictions of the defendant of a misdemeanor and two felonies under certain aliases. The court permitted the prosecutor to inquire whether the defendant had been convicted of a misdemeanor and two felonies. It also permitted the prosecutor to ask whether the defendant had ever used aliases. Since the prosecutor only sought to use the alias evidence in connection with the three convictions that the court properly held could be the subject of cross-examination, there would have been no prejudice to the defendant had he testified (see, People v Walker, 83 NY2d 455, 463). In addition, the ruling concerning alias evidence was proper because the law is clear that such evidence is admissible to impeach the credibility of a witness because it indicates a propensity for untruthfulness (see, People v Walker, supra, at 463).
*560The defendant’s remaining contention is unpreserved for appellate review, and, in any event, without merit. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.